DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/17/2022 has been entered. Claims 1, 3, 6-8, 12, and 15 are currently amended. Claim 4 has been cancelled. Applicant’s amendments to the claims have overcome each and every  claim objection, 112(a) rejection, and 112(b) rejection.  
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 	Regarding claim 1, Applicant argues that EP2671559B1 to Sankai et al. (hereinafter “Sankai”) does not disclose surrogate signals of CPG activity, and argues that CPG activity relates to signals of natural brain activity (remarks filed 05/17/2022 at Pg. 9). However, Examiner points to the importance of “surrogate signals” as used in applicant’s claim 1. The surrogate signals of natural brain activity are disclosed by Sankai, as disclosed in Paragraph 0028 “the will of moving is converted into an electric signal, and transmitted to a muscle from a brain through an internal nerve.” Examiner places emphasis on the path which goes from the brain to a muscle. The spinal cord naturally transmits signals resulting from natural brain activity [aka normal day to day function] to the spine to propagate nerve signals to the rest of the body and muscles. Thus the muscle potential signals detected by Sankai are surrogate signals of natural brain activity. 
	Applicant further argues that surrogate signals of CPG activity are not related to movement of muscles of an individual and cites Wikipedia concerning central pattern generators (remarks Pg. 9). However, it is stated in the same Wikipedia article that central pattern generators reflect neurological activity such as walking. Thus both applicant and Sankai are detecting the same signals, muscle activity while walking.

	Lastly, the sensors of the instant application are indistinguishable from those disclosed in the prior art. The instant application discloses the sensor system may be inertial sensors, pressure sensors, light sensors, weight sensors, force sensors, surface electrodes, or the like (specification at Page 6 lines 13-15). All of these sensors are external to the user and capture motion of the user in different gait phases. Examiner notes that Sankai uses similar sensors (Paragraph 0003 discloses the device monitors user muscle movement to improve the user’s gait; Paragraph 0023 discloses load and strain sensors to detect user movement; Paragraph 0053 discloses a gyro sensor; Paragraph 0057 discloses muscle potential sensors; Paragraph 0064 discloses angular sensors for sensing joint movement) to achieve the Applicant’s goal of monitoring and improving gait (Specification at Pg. 1 lines 23-24). 
	Therefore, Examiner reasserts that surrogate signals from CPG activity are disclosed by Sankai. Accordingly, Applicant’s arguments regarding claim 1 and the claims depending therefrom are not persuasive. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP2671559B1 to Sankai et al. (hereinafter “Sankai”).
Regarding claim 1, Sankai discloses a method for carrying out a gait training and/or a gait analysis for improving or modifying a gait of an individual (Fig. 7; Paragraph 0080 “the method of the gait training”) using an apparatus for reducing or varying weight loads on the individual (Fig. 2 gait training system 1; Paragraph 0024 discloses the body weight support device allows for adjustment of weight applied to the legs of the user), the method comprising:
	 capturing of physical and/or biometric characteristics of the individual (Paragraph 0053 “tilt of the body” & Paragraph 0074 “autonomous control unit 112 calculates the sole load ratio”. Tilt of the body is a physical characteristic as well as sole load ratio.), 
	wherein the characteristics are captured by a physical and/or physiological sensor system (Paragraph 0053 “gyro sensor” & Paragraph 0070 “insole sensors” & Fig. 2 biopotential signal detecting unit 102 taken together to be a sensor system. Tilt is measured by the gyro sensor and sole load ratio is measured via insole sensors.), and 	
	controlling the apparatus to reduce or vary the weight loads on the individual depending on the characteristics (Fig. 7 block S116 shows a loop control if gait training is continued for gait of a user based on detection of biopotential signal S105 & calculation of sole load ratio S106, results in control amount of body-weight support S111 if posture of user is unstable S110), 
	characterized in that the characteristics comprise a central pattern generator (CPG) activity in a spinal cord of the individual that captured by measuring, by the sensor system, surrogate signals (Fig. 2 Biopotential Signal Detecting Unit 102; Paragraph 0028 discloses biopotential detection unit detects muscle potential which is transmitted from the brain to the muscle. Examiner takes this to be spinal cord activity because a muscle potential signal must be conveyed through and output from the spinal cord nerves to reach muscle tissue in the body.) that are used as additional characteristics for controlling the apparatus (Fig. 7 Detect biopotential signal used for changing amount of body-weight support S115).
Regarding claim 2, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the characteristics and/or the additional characteristics are captured in real time (Fig. 7 evaluation process of user occurs in real time as the user walks).
Regarding claim 3, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the characteristics of the individual comprise their body weight, a walking speed, a ground reaction, a stepping force, a leg and/or foot position, a joint angle, measurement values of a cardiovascular system, a muscle activity or combinations thereof  (Paragraph 0071 discloses a load sensor in stabilizer 53 supplies data for the center of gravity unit 104, which determines the tension relief of the user; Other parameters are also determined (Paragraph 0086 joint angle & Paragraph 0088 walking speed)).
Regarding claim 5, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the surrogate signals comprise electromyographic signals of antagonists and/or agonists involved in the gait (Paragraph 0028 “biopotential signal detecting unit 101 detects a muscle potential according to a force generated by the user”. Muscle potential is taken to be an electromygraphic signal because an electromyographic signal is an electric current generated via muscle contraction. Muscle potential is a measurement of muscle activity via electrical potential.).
Regarding claim 6, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the controling of the apparatus is implemented in automatic and/or dynamic fashion (Fig. 2 autonomous control unit 112; Paragraph 0041 discloses the autonomous control unit automatically selects the optimum assist pattern based on user parameters which involves changing loads on the user).
Regarding claim 7, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the controlling of the apparatus is implemented by a control unit (Fig. 1 control device 110; Paragraph 0032). 
Regarding claim 9, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that an improved gait pattern is produced from the captured characteristics and/or the additional characteristics (Fig. 1 gait training system 1; the system improves a user’s gait).
Regarding claim 10, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the sensor system comprises kinetic, kinematic, electromyographic, thermal, optical and/or tactical sensors (Paragraph 0053 discloses a gyro sensor which examiner interprets to be kinetic sensor).
Regarding claim 11, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the sensor system comprises inertial sensors, pressure sensors, light sensors, weight sensors, force sensors, array sensors, needle electrodes, surface electrodes, or video cameras (Paragraph 0071 discloses a load sensor which is taken to mean a pressure sensor). 
Regarding claim 15, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that monitoring of the control unit is implemented in wireless fashion (Paragraph 0020 discloses a wireless connection of the wearable motion assist device 100 and gait training device 200. The motion assist device contains the control unit which monitors user’s gait.).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai in view of US20150134080 to Roh (hereinafter “Roh”).
Regarding claim 8, Sankai discloses the method as claimed in claim 1, but does not disclose wherein the method is characterized in that there is a targeted reduction or variation in the weight loads on the individual depending on the additional characteristics, obtained by way of surrogate signals, during load peaks in a stance phase of the gait of the individual. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which evaluates load peaks in different stance phases (Figs. 3 & 4 show detection of gait phase. Fig. 4 shows detection of peak load at different percentages of gait phase; Paragraph 0091 discloses detection of different gait phases; Paragraph 0105 discloses that EMG data is used to determine walking assist. Walking assist reduces loads on the individual to achieve a steady gait.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sankai to further include measuring peak loads in different phases of the gait cycle, as taught by Roh, in order to provide information about which major muscle groups are activated during different gait phases (Figs. 3 & 4; Paragraph 0088). 
Regarding claim 12, Sankai discloses the method as claimed in claim 1, but does not disclose wherein the method is characterized in that the characteristics and/or the additional characteristics captured by way of the sensor system are transferred to a computer. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which includes sensor information being transferred to a computer (Controller 200; Paragraphs 0178-0179 discloses that the processor in the controller may be a microcomputer, thus the controller as a whole is considered a computer. Paragraph 0009 discloses the controller receives sensor information from EMG sensors on the leg muscles. Thus transferring information to the controller means transferring information to a computer.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gait training method of Sankai to include transfer of sensor information to a computer, as taught by Roh, to provide a known way to transfer electromyographic data to provide appropriate amounts of torque to assist muscular drive of the user (Controller 200; Paragraphs 0009, 0122, 0178, & 0179).
Regarding claim 13, Sankai in view of Roh discloses the method as claimed in claim 12, but Sankai does not disclose wherein the method is characterized in that the characteristics and/or the additional characteristics are pre-processed in the computer by a processor. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which includes a processor which processes sensor information (Paragraph 0124 discloses controller 200 has boundary value processor 220A; Paragraph 0179 discloses a processor as well which assists processing sensor information before actuation of the assistance device. Before actuation is taken to be pre-processing of the information. Paragraphs 0127 and 0132 discloses the boundary value processor to an onset/offset calculator which feeds torque calculator.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gait training method which further includes a processor that pre-processes sensor information, as taught by Roh, in order to provide torque assist to the user based on sensor information (Paragraphs 0124, 0127 & 0179). 
Regarding claim 14, Sankai in view of Roh discloses the method as claimed in claim 12, but Sankai does not disclose wherein the method is characterized in that a transfer of the characteristics from the sensor system to the computer is implemented in wireless fashion. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training system that transfers information from the sensor system to the computer in a wireless fashion (Paragraph 0069 discloses “signal output from the sensor part 300 may be transmitted to the controller 200 using wired or wireless communication”.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wireless transmission of sensor information to the computer, as taught by Roh, in order to facilitate convenient transfer of sensor information needed to assist the gait of the user (Paragraph 0069). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20170095181-A1 to Hauenstein; US-20170095670-A1 to Ghaffari; US-10251595-B2 to Heruth; US-10231648-B2 to Plotnik-Peleg; US-20170156662-A1 to Goodall; US-20210283001-A1 to Von Zitzewitz; and US-20060229167-A1 to Kram.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785